DETAILED ACTION
This office action is response to communications for Application No. 16/434,078 filed on 02/02/2022.
Claims 1 and 15 are amended.
Accordingly, Claims 1-15 are pending and ready for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Response to Arguments
35 U.S.C. 112
The Applicant argues that they have amended the claim to overcome the rejection under 35 USC 112. 
in response the argument is persuasive. The rejection is withdrawn.

Claim Rejections - 35 USC § 101
The Applicant argues that they have amended the claims to overcome the rejection of claim 15 under 35 USC 101.

In response the argument is persuasive. The rejection is withdrawn.

35 U.S.C. 102 & 103
1. The Applicant argues that there is no prima facie case of obviousness “because there is no valid reason to make the proposed combination of references to arrive at the present claim, especially because it is not what is being claimed” and “that the workflow of providing a first digitized topology by processing a spatial scan on the one hand, providing a second one based on a process and instrument diagram (P&ID) on the other hand and then correlating them – in particular the first listed feature – is not obvious in view of the cited documents.”

The Applicant then characterizes the teachings of Son and then asserts that “Son does not teach a digitized topology in context of a spatial san – but to derive topological information from P&IDs” and that “Son does not refer to providing a digitized topology by processing a spatial scan” and “hence, the skilled person could not find any incentive to obtain an integrated digital topology” and “as a result, the combination of Coronado and Son fails to provide a first digitized topology of a plant by processing a spatial scan.”

Therefore, at issue is whether or not the combination of Coronado and Son “fails to provide a first digitized topology of a plant by processing a spatial scan” and more particularly whether or not Son provides a digitized topology by processing a spatial scan.

In response the argument is not persuasive. The portion of Son_2015 cited by the Applicant (page 194 section 2) was cherry picked and selectively quoted such that the portions of that section which teach the digital point clouds and laser scan was omitted.  For example, page 194 section 2 states: 

“... the proposed reconstruction process of 3D models of as-built instrumentation is illustrated in Fig. 1. The approach presented here was extended from our previous study [30], where only directly connected segments were considered as neighboring one another. Laser-scan data acquired from an operating industrial plant can be incomplete because of complex occlusions [31, 4, 6]. The approach used in Son et al. [30] cannot handle cases where the intersections of pieces of instrumentation and connected pipelines are occluded by other objects... By using this supplementary and guiding information (i.e., P&ID), the proposed approach allows us to reconstruct 3D models of as-built industrial instrumentation from terrestrial laser-scan data in a practical manner...”



Figure 1, on page 195 clearly illustrates a 3D Point Cloud as input a process that ALSO acceptes as input P&ID as input and then processes the 3D Point Cloud producing “Topologic Knowledge” and Registers (i.e., combines/assimilates) the data into a 3D model of the instrumentation of the plant.

Son_2015 further makes clear that the data is digital; for example, on page 193 section 1 par 1 which states: “... the three-dimensional (3D) reconstruction of as-built industrial models is an important task in many applications, as it allows for generation of a digital representation of the current status of an existing industrial plant...”.

Also page 194 section 1 last paragraph states: “... laser-scan data and a 3D computer-aided design (CAD) database...”

A laser-scan of the industrial plant infrastructure (i.e., pipelines) in the form of a 3D point cloud processed according to Figure 1 using computer-aided design (CAD) that allow the generation of a digital representation of the industrial plant as evidenced by the cited portions of Son_2015 clearly teaches a digitized topology in the context of a spatial scan (i.e., laser-scan) because a 3D point cloud from a laser-scan of an industrial plant is an explicit teaching of the way in which constituent parts of the industrial plant are spatial interrelated or arranged in three dimensions (3D).

Therefore, the Applicant’s argument that “Son does not teach a digitized topology in the context of a spatial scan is not persuasive.

Additionally; the motivation to combine the prior art is found in the prior art. Son_2015 explicitly states “... three-dimensional 3D reconstruction of as-built industrial plant models is an important task in many application... various applications benefit from the availability of realistic as-built 3D industrial plant models...” (page 194 section 1 par 1) but “complex occlusions” occur in scan data but this can be overcome by using “supplementary and guiding information, the proposed approach allows us to reconstruct 3D models of as-built industrial instrumentation from terrestrial laser-scan data in a practical manner” (page 194 section 2). 

Therefore Son_2015 teaches to process industrial plant 3D scan data for the purpose of overcoming complex occlusions which occur in 3D scan data.

Because Coronado_2019 teaches a plurality (i.e., first and second) 3D scan data of an industrial plant it would be obvious to combine Coronado_2019 with Son_2015 in order to overcome complex occlusions in the plurality of 3D scan data of the industrial plant.

Therefore; the Applicants argument that there is no motivation to combine the references is not persuasive. 




End Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado et al. (U.S. Patent Publication No. 2019/0073827 A1, hereinafter “Coronado”) in view of Son et al. (Non-Patented Literature, “3D reconstruction of as-built industrial instrumentation models from laser-scan data and a 3D CAD database based on prior knowledge”, hereinafter “Son”).

Regarding Claim 1, Coronado discloses a method of generating an information enhanced plant model, the method comprising: 
providing a first digitalized (Coronado, [0047], “The virtual BIM (V-BIM) presentation generally combines Point Cloud data from the as-is scan and converts CAD models to BIM model data for the monitored facility.” [0050], “The virtual reality module permits visualization, travel and interaction with virtual digital V-BIM models, both proposed V-BIM models or existing V-BIM models, for simulations or case analysis.” [0052], “Digitizing the interior and exterior of the structure of the yacht during its construction for the subsequent design and coupling of the finishes; and (d) Digitizing internal areas of the vessel for asset control.” [Fig. 1b], steps 22-23 discloses converting point cloud data to CAD/BIM models.) images/models] of a plant (Coronado, [Figs. 3, 5a-5c, and 11] by processing a spatial scan of the plant (Coronado, [0029], “The system has a process for spatially aligning the compatible BIM with the 3-D scan data to generate V-BIM (virtual reality BIM) data which substantially spatially matches the 3-D scan data” [0067], “Step 114 initializes the system. A 3-D laser scanner and imaging camera is set at a certain reference viewpoint on the monitored facility and, specifically, on the floor or deck of the facility.” [0133], “In FIG. 10A, block 350 initiates the heritage reconstruction module. In step 352, the system executes, as an initial process, the general process flowchart and acquires 3-D laser scanning data, imaging data and imaging device location at a reference viewpoint.” [Fig. 1b], steps 22-23 discloses converting point cloud data to CAD/BIM models. – Examiner’s Note: The applicant provides examples of “spatial scans” as acquiring data from a laser scan, refer to instant application [0026-0027]. Accordingly, Coronado discloses a 3-D laser scanner and imaging camera to scan a plant, which under the broadest reasonable interpretation, represents processing a “spatial scan”. ), wherein in course of the processing, plant structural elements (Coronado, [0047], “This permits the user or users to (a) prepare route plans for the transfer, installation and removal of equipment (in less time and with greater precision) and to reduce transfer costs; (b) evaluate future modifications in equipment, structures and routes changes of pipelines…” [0051], “(c) Measuring and monitoring deformations of structures and components…” [0063-0064], “The output from boiler 410 is delivered to hot output pipes 414 (shaded red). A series of pumps 420 (shaded green) are mounted on platforms 421 (shaded yellow)” [0070], “For example, with respect to FIG. 3, examples of BIM component data obtained from the business customer or its vendor/builder may be data regarding boiler 410, the type of pumps 420, the control signals on wires or fiber optics carried by covered control lines 422, 424, and certain data regarding output pipes 414, input supply pipes 418, 416, and operations of and specifications for control valve 428.”) and their interconnections (Coronado, [0030], “ For example, the spatially alignment may use image recognition to identify components in the 3-D scan data, initially tag images as, for example, a valve, a meter, a pipe, a pipe flange…” [0064], “A series of pumps 420 (shaded green) are mounted on platforms 421 (shaded yellow). Pumps 420 are supplied with fluid or slurry via supply pipes 427 (shaded blue) and 426 a (orange) and the output from pumps 420 on pipe lines 427 a (blue) ultimately leads to output line 426 b (shaded orange).”) are recognized (Coronado, [0077], “Once the pipe flange is identified either by optical image recognition software or image recognition software modules or manually by an operator of the present program, the computer program, using the as-is scan data, computes the thickness of the flange as noted in step 214.” [0086], “Further, the user or image recognition software locates controllers for the process on the floor or deck of the monitored facility such as control valves, heater or burner controls, fuel line controls, resource supply lines, pipes, conveyors, cooler controls and other types of process controllers.”) and digitalized (Coronado, [Figs. 3, 5a-5c, and 11]);
providing a second digitalized drawings/schematics/documents] of the plant (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility.” [0081], “In step 140, the piping and instrument diagram data (P&ID) is utilized. This P&ID data may be electronically delivered from the business customer, from the builder of the monitored platform or be a rough schematic of the floor or deck of the monitored platform or monitored facility taken before or after the as-is scan data.”), based on a process and instrumentation diagram of the plant (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility.” [0081], “In step 140, the piping and instrument diagram data (P&ID) is utilized. This P&ID data may be electronically delivered from the business customer, from the builder of the monitored platform or be a rough schematic of the floor or deck of the monitored platform or monitored facility taken before or after the as-is scan data.”), the second (Coronado, [0023], “The P&ID represents static component data, instrumentation component data and control component data. The P&ID also includes dynamic component data wherein the dynamic component data shows process flow data in the monitored facility, instrumentation status data in the monitored facility and control status data in the monitored facility.” [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility.”) and their interconnections (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility.” [0088], “Flow restrictor valves are resistive elements in the P&ID.”), wherein the second digitalized (Coronado [par 20] teaches a first and second 3-D scan data. Both sets of data are 3-D scan data and therefore comparable to each other. Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility. P&ID data supplements the initial BIM data and is used to confirm the virtual BIM data created as the operational element in the inventive system and method.” [0081], “In step 140, the piping and instrument diagram data (P&ID) is utilized. This P&ID data may be electronically delivered from the business customer, from the builder of the monitored platform or be a rough schematic of the floor or deck of the monitored platform or monitored facility taken before or after the as-is scan data. In step 142, the extract final data is confirmed with a supply flow match and the piping and instrumentation diagram data.” [0082], “The user can view the original as-is scan at the same time or concurrent with viewing the scan extract final data and potentially concurrently viewing the piping and instrumentation diagram.” [0086-0087], “The software uses a best fit machine recognition algorithm or algorithms in order to match the static V-data final with the piping and instrumentation diagram data. Errors are identified to the user for modification or confirmation.” – Examiner’s Note: In view of the 112(b) rejection, the examiner will interpret the term “assimilable” to mean capable of being assimilated to provide information in a clear “assimilable” fashion. Accordingly, Coronado discloses utilizing, integrating, and supplementing the P&ID with respect to the virtual BIM or the “first digitalized topology”, which under the broadest reasonable interpretation, represents the two forms of topologies being “assimilable” to each other. The term “integrating” is also a synonym for the term “assimilable”. Further, Coronado discloses a best fit algorithm to match the scanned data with the P&ID, which also represents the two forms of topologies being “assimilable” to each other. )
correlating the first and the second digitalized (Coronado, [0136], “In step 362, using the as-is scan-dated data, the user manually or the system automatically identifies the reference point on the site, which, in FIG. 12A, is reference point 618. The system automatically or with some minor adjustment by the user, identifies a wall corner as block 706 in FIG. 12A.” – Examiner’s Note: The applicant provides examples of “semi-automatically” identifying interlinking structural elements in the two forms of topologies as a method performed by a user to identify ambiguities, inconsistences, or errors, refer to instant application [0040-0047]. Accordingly, Coronado discloses errors identified and modifications performed by a user with respect to the BIM model and P&ID data, which under the broadest reasonable interpretation, represents correlating the two forms of topologies “semi-automatically”.) and interlinking corresponding structural elements in the first and second digitalized topology (Coronado, [0077], “Therefore, when the as-is scan data is in the system, the component data is an indication of which components are coupled together or linked together by processes on the facility floor or deck.” [0088], In step 186, the user inputs, either automatically or with machine assistance, and tags and links the process indicator component data tables with the resource input component data tables. This tag and link permits a user to select, for example, the image of the red output supply pipe 414 in FIG. 3…  Flow restrictor valves are resistive elements in the P&ID.” [Fig. 11] discloses the BIM model of Fig. 3 including the pumps and boilers or the “structural elements” with respect to elements in the P&ID). 

Although Coronado discloses images and models of “plant structural elements and interconnections”, which may properly imply to one of ordinary skill in the art as “digitalized topologies”, Coronado does not expressly disclose “digitalized topologies” related to the spatial scan and Piping and Instrumentation Diagram (P&ID). 	
However, ---Son also discloses digitalized (Son, [Page 193, 1st paragraph], “The three-dimensional (3D) reconstruction of as built industrial plant models is an important task in many applications, as it allows for the generation of a digital representation of the current status of an existing industrial plant.” [Page 193, 2nd paragraph], “The resulting detailed and often complex set of 3D point clouds acquired via laser scanning is then processed to create digitalized as-built models of the industrial instrumentation.”) topologies (Son, [Page 194, 4th paragraph], “The topological relationships between the pieces of instrumentation and adjacent pipelines can be derived from the contextual constraints specified in the P&IDs.” 6th paragraph, “The kinds of prior knowledge utilized in the proposed approach are classified into three categories: scene, geometric, and topologic.” [Page 5, Section 3.3], “A computer-aided system has been developed to execute the analysis automatically, by encoding topological properties related to the process in the form of trees.”) with respect to a spatial scan (Son, [Page 195, Section 3.3], “With this approach, we can determine whether a spatial relationship (that is, a relationship between connectivity and adjacency) between a given pair of objects corresponds to the connection between them (see Table 2).” [Page 195, Section 4], “The proposed reconstruction process consists of a series of main steps: extraction of sets of 3D point clouds that constitute instrumentation and adjacent pipelines; representation of geometric and topological information from the extracted sets of 3D point clouds, the P&IDs, and the 3D database…” [Page 196, Section 4.1], “The reconstruction of industrial instrumentation begins with the segmentation of the laser-scan data that represent the intersections of the pipelines and other industrial parts so as to first extract the pipelines.”) and a Piping and Instrumentation Diagram (Son, [Page 194, 4th paragraph], “The topological relationships between the pieces of instrumentation and adjacent pipelines can be derived from the contextual constraints specified in the P&IDs.” [Page 195, Section 4], “The proposed reconstruction process consists of a series of main steps: extraction of sets of 3D point clouds that constitute instrumentation and adjacent pipelines; representation of geometric and topological information from the extracted sets of 3D point clouds, the P&IDs, and the 3D database…”). 
Coronado and Son are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques with respect to industrial plants. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Son’s design of “digitalized topologies” with respect to a spatial scan and P&ID to increase the effectiveness of matching the scanned data with respect to the P&ID data and to model pertinent pieces of instrumentation extracted (Son, [Page [196], “Similarly, for valve matching, two types of prior knowledge—geometric knowledge (dimensions) drawn from the 3D database and topologic knowledge (the valve types and the number of valves located in the pipeline) drawn from the P&IDs— are used. Incorporation of the combined geometric and topological information into the reconstruction process can increase the effectiveness of the matching step [33–36].” In the proposed approach, topologic relationships between the pieces of instrumentation and adjacent pipelines which are drawn from both the 3D point clouds and prior knowledge are represented in the form of a tree. A graph representation of each piece of industrial instrumentation and its adjacent pipelines and neighboring instrumentation, including multi-phase connections, incorporates information related to the connections between components and is derived from the extracted sets of 3D point clouds for the pertinent pieces of instrumentation and the adjacent pipeline.”).
Regarding Claim 2, Coronado discloses the method of claim 1, further comprising:
providing a plant visual model based on the spatial scan (Coronado, [Figs. 5A-C, Fig. 11]), the visual model comprising visual representations of identified and interlinked structural elements (Coronado, [0047], “This permits the user or users to (a) prepare route plans for the transfer, installation and removal of equipment (in less time and with greater precision) and to reduce transfer costs; (b) evaluate future modifications in equipment, structures and routes changes of pipelines…” [0051], “(c) Measuring and monitoring deformations of structures and components…” [0063-0064], “The output from boiler 410 is delivered to hot output pipes 414 (shaded red). A series of pumps 420 (shaded green) are mounted on platforms 421 (shaded yellow)” [0072], the BIM component data table includes “tanks” and “pumps”. [Figs. 5A-C, Fig. 11]).

Regarding Claim 3, Coronado discloses the method of claim 2, wherein the visual model comprises screen hot spots (Coronado, [0022], “The dynamic component data and the static component data is linked to the virtual reality BIM data. For example, the link may be a computer data object permitting the user to visually select and point to a display of the component under study and concurrently the system displays the static component data table or dynamic component data table.” [0026], “For each discrete static component data, a discrete static object link permits a respective display of the discrete static component data when the static object link is activated in the compatible BIM (the then-processed V-BIM).” [0047], “The system also handles determination of energy loss (heat), hot spots (thermal insulation) and faults in rotating equipment. The system and method permits visualization of Point Cloud data as the as-is 3D scan, and CAD-BIM models all on a web platform viewable through a web browser.” [0073], “Further as described later, these data tables have links active in the virtual BIM data display which call up the data tables as needed by the user or operator.” – Examiner’s Note: Under the broadest reasonable interpretation, a “hot spot” merely represents an area on the display that may be selected by a user, refer to instant application [0056].) enabling user access to a database (Coronado, [0057], “Further, the V-BIM data is integrated or merged with the component data (explained later) located in database 24 (which represents memory and databases 54, 56, 58, 58 a, 58 b). The interactive viewer 55 permits the user, and any authorized viewer, to manipulate the presented as-is scan (point cloud) data and/or the presented processed V-BIM data with tools as indicated in Tool Box 26.”) comprising data of a respective structural element (Coronado, (Coronado, [0047], “This permits the user or users to (a) prepare route plans for the transfer, installation and removal of equipment (in less time and with greater precision) and to reduce transfer costs; (b) evaluate future modifications in equipment, structures and routes changes of pipelines…” [0051], “(c) Measuring and monitoring deformations of structures and components…” [0063-0064], “The output from boiler 410 is delivered to hot output pipes 414 (shaded red). A series of pumps 420 (shaded green) are mounted on platforms 421 (shaded yellow)” [0070], “For example, with respect to FIG. 3, examples of BIM component data obtained from the business customer or its vendor/builder may be data regarding boiler 410, the type of pumps 420, the control signals on wires or fiber optics carried by covered control lines 422, 424, and certain data regarding output pipes 414, input supply pipes 418, 416, and operations of and specifications for control valve 428.”), wherein the access is enabled by the interlinkage of corresponding structural elements (Coronado, [0077], “Therefore, when the as-is scan data is in the system, the component data is an indication of which components are coupled together or linked together by processes on the facility floor or deck.” [0088], In step 186, the user inputs, either automatically or with machine assistance, and tags and links the process indicator component data tables with the resource input component data tables. This tag and link permits a user to select, for example, the image of the red output supply pipe 414 in FIG. 3…  Flow restrictor valves are resistive elements in the P&ID.”), thereby using a respective structural element's tag of the process and instrumentation diagram (Coronado, [0077], “Therefore, when the as-is scan data is in the system, the component data is an indication of which components are coupled together or linked together by processes on the facility floor or deck.” [0088], In step 186, the user inputs, either automatically or with machine assistance, and tags and links the process indicator component data tables with the resource input component data tables. This tag and link permits a user to select, for example, the image of the red output supply pipe 414 in FIG. 3…  Flow restrictor valves are resistive elements in the P&ID.” [0090], “These output component data tables are tagged and linked with the various output images in the virtual image data and the process indicator component tables are linked with the output data tables.”).

	Regarding Claim 4, Coronado discloses the method of claim 3, wherein the data of the database: 
	comprises process and instrumentation diagram data (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility”), or 
	is descriptive of at least one of a respective structural element's type (Coronado, [0047], “The system generates BIM models associated with database and detailed information on, processes (fluids, pressure, temperature, etc.), characteristics of mechanical elements (type, materials, diameters, thicknesses, etc.) and maintenance management information, inspection dates, replacement dates, number of replacements.”), health (Coronado, [0022], “The method obtains dynamic component data representative of changeable data (for example, a maintenance schedule and the last maintenance event data (action plus date) and the future maintenance event data) and/or telemeteric monitor status and representative of at least one controlled variable in the facility's process.”), manufacturer (Coronado, [0070], “Therefore, in step 134, component data from equipment manufacturers is obtained.”), manufacturing date or inspection date (Coronado, [0047], “The system generates BIM models associated with database and detailed information on, processes (fluids, pressure, temperature, etc.), characteristics of mechanical elements (type, materials, diameters, thicknesses, etc.) and maintenance management information, inspection dates, replacement dates, number of replacements.”).

	Regarding Claim 5, Coronado discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Son discloses providing the first (Son, [Page 194, 3rd paragraph], “The aim of the present study was to reconstruct 3D models of as-built industrial instrumentation from terrestrial laser-scan data and a 3D computer-aided design (CAD) database using a largely automated process in combination with prior knowledge.” [Page 193, Section 3.3], “From a semantic viewpoint, topological properties describe adjacency relationships among objects. A computer-aided system has been developed to execute the analysis automatically, by encoding topological properties related to the process in the form of trees.”) and the second digitalized topology (Son, [Page 194, 2nd paragraph, “The topological relationships between the pieces of instrumentation and adjacent pipelines can be derived from the contextual constraints specified in the P&IDs.” 4th paragraph], “In the case of an industrial plant, such information can be derived from the piping and instrumentation diagrams (P&IDs)”) comprises generation of a first (Son, [Page 196, Section 4.2], “A graph representation of each piece of industrial instrumentation and its adjacent pipelines and neighboring instrumentation, including multi-phase connections, incorporates information related to the connections between components and is derived from the extracted sets of 3D point clouds for the for the pertinent pieces of instrumentation and the adjacent pipelines.”) and a second interconnection graph (Son, [Page 6, Section 4.2], “The graph representations are derived from information that includes data exported from the P&IDs.”), a respective graph representing a logic of the interconnections of the structural elements (Son, [Page 196, Section 4.2], “A graph representation of each piece of industrial instrumentation and its adjacent pipelines and neighboring instrumentation, including multi-phase connections, incorporates information related to the connections between components and is derived from the extracted sets of 3D point clouds for the for the pertinent pieces of instrumentation and the adjacent pipelines.”), and correlating the two topologies comprises matching of the interconnection graphs (Son, [Page 195, Section 4], “…matching of the representations from the P&IDs and the 3D database to the representations from the sets of 3D point clouds…”) [Page 196, Section 4.2], “Once the extraction of the sets of 3D point clouds that constitute a piece of instrumentation and the adjacent pipelines is completed, the extracted sets of 3D point clouds, together with the prior knowledge, need to be represented in an appropriate way in order to efficiently match and identify the instrumentation model.” [Page 196, Section 4.3], “Individual pieces of instrumentation are reconstructed by comparing and matching the graph representations derived from the P&IDs and the 3D CAD database with the graph representations derived from the sets of 3D point clouds constructed via laser scanning.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.
	
	Regarding Claim 6, Coronado discloses the method of claim 1, wherein providing the second digitalized topology comprises processing a non-digitalized process and instrumentation diagram (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility. P&ID data supplements the initial BIM data and is used to confirm the virtual BIM data created as the operational element in the inventive system and method.”).

	Regarding Claim 7, Coronado discloses the method of claim 1, wherein an additional data source with additional data about the plant structure is used for supporting the step of providing a second digitalized topology (Coronado, [0023], “The generate the initial compatible BIM or to confirm the V-BIM prior to placing the V-BIM in dynamic operation, the system uses a piping/processing and instrumentation diagram (“P&ID”) for the monitored facility. The P&ID represents static component data, instrumentation component data and control component data. The P&ID also includes dynamic component data wherein the dynamic component data shows process flow data in the monitored facility, instrumentation status data in the monitored facility and control status data in the monitored facility.” [0078], “This pipe run image identification routine is based on color in the as-and scan data and the pipe component data. It is also based upon the as-is image of the pipeline flange to flange distance identified by image recognition software in the as-is scan.” [0111], “The system can automatically calculate the length of the pipe because the V-BIM spatially matches the pipe length between joints or connections with other pipes or flow sensors or valve controllers.”  - Examiner’s Note: Coronado discloses utilizing static component data, instrumentation component data, and control component data, and dynamic component data, which under the broadest reasonable interpretations, represents an “additional data source with additional data” is used to support and provide a “second digitalized topology”. Further, Coronado discloses utilizing dimensions and distances related to the piping, which under the broadest reasonable interpretation, represents an “additional data source”. The applicant provides an example of an “additional data source” as piping isometry, which merely represents distances with respect to the pipes, refer to instant application [0036].) or supporting the step of correlating the first and second digitalized topology (Coronado, [0086], “Alternatively in step 166, using the process or piping and instrumentation diagram data (P&ID) and the static V-data final, the system matches the process indicator data in the P&ID with color and data object-component image and the serial position of the process indicator shown in the process and instrumentation diagram data.” [0111], “The system can automatically calculate the length of the pipe because the V-BIM spatially matches the pipe length between joints or connections with other pipes or flow sensors or valve controllers.”  - Examiner’s Note: Coronado discloses utilizing the “additional data source with additional data” of the P&ID with respect to the virtual BIM, which under the broadest reasonable interpretation, represents utilizing the “additional data source with additional data” to “support the step of correlation” for the two forms of topologies.”).
	Regarding Claim 9, Coronado discloses the method of claim 1, wherein an automatic detection of discrepancies or ambiguities (Coronado, [0080], “In step 230, if an error exists, then the extract 1.0 modified scan data is marked with an error marker (ERR) and the system seeks a user correction or modification. In step 232, the system repeats for all supply pipes.” [0086], “The software uses a best fit machine recognition algorithm or algorithms in order to match the static V-data final with the piping and instrumentation diagram data. Errors are identified to the user for modification or confirmation.”) between the first and second digitalized topology is performed in the course of correlating the first and the second digitalized topology (Coronado, [0086], “The software uses a best fit machine recognition algorithm or algorithms in order to match the static V-data final with the piping and instrumentation diagram data. Errors are identified to the user for modification or confirmation.” [0114], “The baseline compatible BIM is then spatially altered to match the as-is scan, either automatically using image processing tools or manually. This generates V-BIM ver1. A current P&ID is used to cross-check and confirm the V-BIM ver1.”).

	Regarding Claim 10, Coronado discloses the method of claim 9, wherein a discrepancy or ambiguity prompt is generated for enabling manual adjustment by a user (Coronado, [0080], “In step 230, if an error exists, then the extract 1.0 modified scan data is marked with an error marker (ERR) and the system seeks a user correction or modification. In step 232, the system repeats for all supply pipes.” [0086], “The software uses a best fit machine recognition algorithm or algorithms in order to match the static V-data final with the piping and instrumentation diagram data. Errors are identified to the user for modification or confirmation.”).

	Regarding Claim 11, Coronado discloses the method of claim 1, but does not expressly disclose further limitations.
	However, Son discloses wherein identifying and interlinking corresponding structural elements comprises searching for, identifying, and interlinking of at least one starting correlation structural element (Son, [Page 194, Section 2], “The core idea employed in the approach discussed here is that the objects constituting an industrial plant are connected, and information about the connectivity between them is already available. Specifically, the pieces of equipment and valves in industrial plants have a relationship with neighboring pipelines” [Page 194, Section 3.1, “By using this information, we can understand which objects might be recognized and modeled. In addition, as a starting point, we can derive more detailed information about the objects listed in the scene, such as the objects' dimensions or the relationships among the objects.” [Page 196, Section 4.2, “In this study, because the topologic knowledge serves to describe the connectivity between objects rather than a single object, each group of connected objects is represented by a set of trees, and in each of those trees each object is represented by a node. The graph representations are derived from information that includes data exported from the P&IDs. Each piece of instrumentation is represented by the root (i.e., level 0) node of a tree.” [Page 197, 3rd-4th paragraph], “In this procedure, the best matching pair (l, k) indicates that the 3D point clouds constituting the piece of instrumentation represented by the root node in l is matched with the 3D model of instrumentation represented by the root node in k.” – Examiner’s Note: Son discloses a topologic representation of the modeled objects derived with respect to the P&ID including sets of trees and nodes. Accordingly, under the broadest reasonable interpretation, the “root node” represents a “starting point” for correlation.) the at least one starting correlation structural element: 
	identifying a structural element with unambiguous correspondence (Son, [Page 196, Section 4.2, “In this study, because the topologic knowledge serves to describe the connectivity between objects rather than a single object, each group of connected objects is represented by a set of trees, and in each of those trees each object is represented by a node. The graph representations are derived from information that includes data exported from the P&IDs. Each piece of instrumentation is represented by the root (i.e., level 0) node of a tree.” [Page 197, 3rd-4th paragraph], “In this procedure, the best matching pair (l, k) indicates that the 3D point clouds constituting the piece of instrumentation represented by the root node in l is matched with the 3D model of instrumentation represented by the root node in k.” – Examiner’s Note: Son discloses matching the rood note with the 3D model of instrumentation, which under the broadest reasonable interpretation, represents a “unambiguous” correspondence.  ); and 
	serving as a starting point for identifying and interlinking of further structural elements (Coronado, [Page 194, Section 3.1, “By using this information, we can understand which objects might be recognized and modeled. In addition, as a starting point, we can derive more detailed information about the objects listed in the scene, such as the objects' dimensions or the relationships among the objects.” [Page 196, Section 4.2, “In this study, because the topologic knowledge serves to describe the connectivity between objects rather than a single object, each group of connected objects is represented by a set of trees, and in each of those trees each object is represented by a node. The graph representations are derived from information that includes data exported from the P&IDs. Each piece of instrumentation is represented by the root (i.e., level 0) node of a tree.” [Page 197, 3rd-4th paragraph], “In this procedure, the best matching pair (l, k) indicates that the 3D point clouds constituting the piece of instrumentation represented by the root node in l is matched with the 3D model of instrumentation represented by the root node in k.” [Page 198], “Individual pieces of instrumentation were reconstructed through comparison and matching of the graph representations derived from the P&IDs and the given 3D database to those derived from the sets of 3D point clouds.”).
Coronado and Son are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques with respect to industrial plants. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Son’s design of a “starting point” for correlation with respect to a spatial scan and P&ID to determine a best-matched 3-D model between the laser-can data and the P&ID (Son, [Page 197, 3rd paragraph], “In this procedure, the best matching pair (l, k) indicates that the 3D point clouds constituting the piece of instrumentation represented by the root node in l is matched with the 3D model of instrumentation represented by the root node in k. Then the best-matched 3D model of instrumentation is retrieved. Likewise, based on the sets of graphs and the sub-graph matching procedure, the laser-scan data and the prior knowledge derived from the P&IDs and the given 3D database can be compared.”).

	Regarding Claim 12, Coronado discloses the method of claim 1, wherein the second digitalized topology comprises data about process flow directions of interconnections (Coronado, [0023], “The P&ID represents static component data, instrumentation component data and control component data. The P&ID also includes dynamic component data wherein the dynamic component data shows process flow data in the monitored facility, instrumentation status data in the monitored facility and control status data in the monitored facility. The control component data in the P&ID effects the process flow data at the facility.” [0069], “P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility”).

	Regarding Claim 13, Coronado discloses the method of claim 12, wherein the flow directions data: 
	is considered for correlating the first and second topology (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility. P&ID data supplements the initial BIM data and is used to confirm the virtual BIM data created as the operational element in the inventive system and method.”) or 
	is visualized in a plant visual model (Coronado, [0086], “The serial location of indicators and controllers from the as-is scan must match the P&ID and, more importantly the then processed v-data. The software uses a best fit machine recognition algorithm or algorithms in order to match the static V-data final with the piping and instrumentation diagram data.” [0111], “For example, fluid flow through a pipe or fluid level in a boiler can be animated by showing levels of flow in the pipe or a fluid level in the boiler.”), the plant visual model combining scan data and process and instrumentation diagram data (Coronado, [0069], “Further regarding the initial BIM data, the invention describes the use and integration of P&ID schematics which are piping and instrumentation drawings or documents, sometimes more broadly identified as processing and instrumentation documents. P&ID data shows in detailed for the operational flow of material and the processing steps for the monitored facility. P&ID data supplements the initial BIM data and is used to confirm the virtual BIM data created as the operational element in the inventive system and method.” [0086], “Alternatively in step 166, using the process or piping and instrumentation diagram data (P&ID) and the static V-data final, the system matches the process indicator data in the P&ID with color and data object-component image and the serial position of the process indicator shown in the process and instrumentation diagram data.” [0088], “See FIG. 11. The indicator data for the slurry shows real time temperatures and pressures. Fluid flow rates are calculated by inner diameter pipe dimensions. Flow restrictor valves are resistive elements in the P&ID.” – Examiner’s Note: Fig. 11 displays a plant visual model associated with resistive elements in the P&ID, which under the broadest reasonable interpretation, represents combining the scan data with P&ID data.).

	Regarding Claim 14, Coronado discloses the method of claim 1, wherein the spatial scan comprises a three-dimensional (3D) point cloud (Coronado, [0047], “The virtual BIM (V-BIM) presentation generally combines Point Cloud data from the as-is scan and converts CAD models to BIM model data for the monitored facility.” [0057], “FIG. 1B shows that the system gathers raw 3-D scan data in operational-informational block 22 and this scan data is converted into the point cloud data in block 22.”) and a two-dimensional (2D) image data (Coronado, [0029], “For example, the spatially alignment may use image recognition to identify components in the 3-D scan data, initially tag images…”).

	Regarding Claim 15, Coronado discloses a computer program product for generation of information enhanced plant model (Coronado, [0150], “The operations of such a computer, as described above, may be according to a computer program contained on a medium for use in the operation or control of the computer as would be known to one of ordinary skill in the art.”), the computer program product having program code which is stored on a machine-readable medium (Coronado, [0150], “The operations of such a computer, as described above, may be according to a computer program contained on a medium for use in the operation or control of the computer as would be known to one of ordinary skill in the art.”), the program code being configured to control and carry out a method comprising: 
	Refer to the rejection for Claim 1 which contains similar limitations and subject matter. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coronado et al. (U.S. Patent Publication No. 2019/0073827 A1, hereinafter “Coronado”) in view of Son et al. (Non-Patented Literature, “3D reconstruction of as-built industrial instrumentation models from laser-scan data and a 3D CAD database based on prior knowledge”, hereinafter “Son”) in further view of McKim et al. (U.S. Patent Publication No. 2009/0292514 A1, hereinafter “McKim”).

	Regarding Claim 8, Coronado discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Son discloses providing the first topology comprises combination of at least two spatial scans (Son, [Page 194, Section 2], “By using this supplementary and guiding information, the proposed approach allows us to reconstruct 3D models of as-built industrial instrumentation from terrestrial laser-scan data in a practical manner.” [Page 195, Section 5], “A set of laser-scan data was acquired from a chemical plant located in Yeosu, South Korea (Fig. 2(a))” [Page 197, 2nd paragraph], “Given two graphs, the node correspondence can be assessed by determining the sub-graph commonality between the two graphs. If one set of graphs, L = {l1, l2, l3, …, li}, represents laser-scan data, where i indicates the number of pieces of instrumentation.” – Examiner’s Note: Coronado discloses a “set of laser scan data” as well as “a set of graphs” representing laser-scan data with multiple indices, which under the broadest reasonable interpretation, represents a combination of at least two spatial scans.).
	Coronado and Son are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques with respect to industrial plants. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Son’s design of a “combination of at least two spatial scans” to reconstruct 3D models including individual objects and their neighboring connections an industrial environment (Son, [Page 196], “The geometric descriptors of the individual objects and their connections, together with the laser-scan data and prior knowledge derived from the P&IDs and the given 3D database, thus form the basis for a set of trees that describes the as-built instrumentation for an industrial plant.”).

	Coronado and Son does not expressly disclose, “wherein providing the second topology comprises an automatic combination of at least two process and instrumentation diagrams of the plant using their off-page-connectors”.
	However, McKim discloses wherein providing the second topology comprises an automatic combination (McKim, [0129], “The smart P&ID drawing definition is used by the automated translation framework to complete the configuration of the interconnecting piping between major pieces of equipment and to connect simulated control system I/O to the appropriate output parameters of the process simulation model objects—again using a set of pre-defined rules.”) of at least two process and instrumentation diagrams of the plant using their off-page-connectors (McKim, [0129-130], “Other information specified by the smart P&ID drawing (source) definition includes pipe connections to nozzles, nozzle location on vessel, instrument location equipment, normal equipment operating conditions (e.g. pump head vs. flow design point), and connection to other P&ID drawing definitions via off-page connectors. Depending on the desired accuracy of the process (equipment) simulation model, the smart P&ID drawing file (e.g., an SP P&ID definition file) is potentially all that is required to configure a process simulation model suitable for control system checkout).”).
	Coronado, Son, and McKim are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques with respect to industrial plants. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate McKim’s design of a “automatic combination of at least two process and instrumentation diagrams of the plant using their off-page-connectors” to accurately simulate a 3-D model of a plant including major pieces of equipment and piping with respect to information and diagrams in other P&IDs (McKim, [0129], “The smart P&ID drawing definition is used by the automated translation framework to complete the configuration of the interconnecting piping between major pieces of equipment and to connect simulated control system I/O to the appropriate output parameters of the process simulation model objects—again using a set of pre-defined rules” [0160], “The function of such translation framework (process simulation model generator) is to enable a controls application engineer to checkout/test the accuracy and validity of their control design prior to actually building a physical plant process that incorporates the simulated plant/process design.”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN COOK whose telephone number is (571)272-4276. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN S COOK/Primary Examiner, Art Unit 2146